Name: Council Regulation (EEC) No 1489/76 of 22 June 1976 amending Regulation (EEC) No 766/68 as regards the granting of export refunds on sugars imported into the Community under preferential systems
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  trade policy;  foodstuff;  beverages and sugar
 Date Published: nan

 26. 6 . 76 Official Journal of the European Communities No L 167/ 13 COUNCIL REGULATION (EEC) No 1489/76 of 22 June 1976 amending Regulation (EEC) No 766/68 as regards the granting of export refunds on sugars imported into the Community under preferential systems import were subsequently introduced by Protocol 3 on sugar annexed to the ACP-EEC Convention of Lome (6), by Council Decision 75/614/EEC of 25 February 1975 concerning the importation of cane sugar originating in the overseas countries and territo ­ ries (OCT)(7), and by the Agreement between the EEC and the Republic of India on cane sugar (8) ; whereas the implementation of these preferential systems and in particular of the undertakings referred to calls for an extension of the system of export refunds to sugars imported under preferential systems, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar (*), as last amended by Regulation (EEC) No 1487/76 (2 ), and in particular Article 19 (2) and (3) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 3330/74 lays down special arrangements to ensure the application of the preferential systems referred to in Title V thereof ; Whereas the provisions of Article 19 of Regulation (EEC) No 3330/74 on the system of refunds are there ­ fore applicable to the said preferential sugar ; Whereas Article 15 of Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1 102/75 (4 ), lays down firstly that no export refund shall be granted for the products listed in Article 1 ( 1 ) (a) and (c) of Regulation (EEC) No 3330/74, unless they have been produced from sugar beet or sugar cane harvested within the Community, and secondly that no export refund shall be granted for the products listed in the said Article 1 ( 1 ) (d) which are not of Community origin ; Whereas under paragraph 4 of Protocol 17 to the Act of Accession (5) and notwithstanding Article 15(1 ) of Regulation (EEC) No 766/68 , the export refund appli ­ cable in the United Kingdom may be granted for white sugar produced from raw sugar imported under the terms of the Protocol ; Whereas preferential import systems applying to sugar combined with an undertaking to purchase and Article 1 Article 15 of Regulation (EEC) No 766/68 shall be replaced by the following : 'Article 15 1 . No export refund shall be granted on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 3330/74 unless they have been : (a) produced from sugar beet or sugar cane harv ­ ested within the Community ; (b) imported into the Community by virtue :  of Protocol 3 on sugar annexed to the ACP-EEC Convention of Lome,  of Decision 75/614/EEC,  of the Agreement between the EEC and the Republic of India on cane sugar ; (c ) produced from one of the products imported by virtue of the provisions referred to under (b). 2 . No export refund shall be granted for the products listed in Article 1 ( 1 ) (c) and (d) of Regula ­( ¢) OJ No L 359, 31 . 12 . 1974, p. 1 . (2 ) See page 9 of this Official Journal . (3 ) OJ No L 143 , 25 . 6 . 1968 , p. 6 . (4) OJ No L 110, 30 . 4. 1975, p. 1 . (5 ) OJ No L 73 , 27 . 3 . 1972, p. 14 . (0) OJ No L 25, 30 . 1 . 1976, p. 1 . ( 7) OJ No L 268 , 17 . 10 . 1975, p . 43 . ( 8) OJ No L 190 , 23 . 7 . 1975, p. 36 . No L 167/ 14 Official Journal of the European Communities 26 . 6 . 76 Article 2tion (EEC) No 3330/74 which are not of Commu ­ nity origin or have not been produced from sugars imported into the Community by virtue of the provisions referred to in paragraph 1 (b) or from products specified in paragraph 1 (c).' This Regulation shall enter into force on 1 July 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 June 1976 . For the Council The President J. HAMILIUS